Exhibit (b) BY-LAWS of BMT INVESTMENT FUNDS A Delaware Statutory Trust (Effective as of February 15, 2017) These By-Laws may contain any provision not inconsistent with applicable law or the Declaration of Trust, relating to the governance of the Trust. Unless otherwise specified in these By-Laws, capitalized terms used in these By-Laws shall have the meanings assigned to them in the Declaration of Trust. Every Shareholder by virtue of having become a Shareholder shall be bound by these By-Laws. ARTICLE I Definitions Section 1.Whenever used herein the following terms shall have the following meanings: (a)“ 1940 Act ” shall mean the Investment Company Act of 1940 and the rules and regulations thereunder, all as adopted or amended from time to time; (b)“ Board of Trustees” or “Board ” shall mean the governing body of the Trust, that is comprised of the number of Trustees of the Trust fixed from time to time pursuant to Article IV of the Declaration of Trust, having the powers and duties set forth therein; (c)“ By-Laws ” shall mean these by-laws of the Trust, as amended or restated from time to time in accordance with Article VIII hereof; (d)“ Certificate of Trust ” shall mean the certificate of trust filed on February 9, 2017 with the office of the Secretary of State of the State of Delaware as required under the DSTA to form the Trust, as amended or restated from time to time and filed with such office; (e)“ Class ” shall mean each class of Shares of the Trust or of a Series of the Trust established and designated under and in accordance with the provisions of Article III of the Declaration of Trust; (f)“ Code ” shall mean the Internal Revenue Code of 1986 and the rules and regulations thereunder, all as adopted or amended from time to time; (g)“ Commission ” shall have the meaning given that term in the 1940 Act; (h)“
